     Case 3:20-cv-00123-MMA-BLM Document 15 Filed 10/14/20 PageID.102 Page 1 of 2



1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT

8                                  SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case Nos.: 20cv123-MMA(BLM)
10    ANITA VITAL,

11                                         Plaintiff,       ORDER GRANTING STIPULATION TO
                                                            AMEND SCHEDULING ORDER
12    v.
                                                            [ECF No. 14]
13    SHARKNINJA OPERATING, LLC et al.,

14                                     Defendants.
15

16          On October 13, 2020, the parties filed a Stipulation to Amend Scheduling Order. ECF No.
17   14. The parties seek to continue discovery and pre-trial deadlines set in this Court’s June 12,
18   2020 Scheduling Order Regulating Discovery and Other Pre-trial Proceedings [ECF No. 11]. Id.
19   at 2. In support of their motion, the parties state that they agreed to participate in mediation
20   of this case on December 2, 2020 with Judge Denton, a private mediator. Id. In further support
21   of their motion, the parties state that good cause exists to amend the scheduling order because,
22   even with extreme diligence, the parties will not be able to meet the current deadlines as they
23   are set. Id. at 3. Finally, the parties state that, “if the parties are unable to settle the underlying
24   case at mediation, the parties wish to be able to proceed with their case[] diligently, without
25   waiving any deadlines.” Id.
26          Accordingly, good cause appearing, the Court GRANTS the parties’ motion and sets the
27   following dates:
28   ///

                                                        1
                                                                                         20cv123-MMA(BLM)
     Case 3:20-cv-00123-MMA-BLM Document 15 Filed 10/14/20 PageID.103 Page 2 of 2



1

2       Deadline                                 Current Date           New Date
3       Fact Discovery Completion                January 15, 2021       Unchanged
4       Designation of Experts                   November 13, 2020      December 31, 2020
5       Designation of Rebuttal Experts          December 4, 2020       January 22, 2021
6       Rule 26(a)(2)(A) and (B) Disclosures     December 21, 2020      February 5, 2021
7       Rule 26(a)(2)(D) Supp. Disclosures       January 21, 2021       March 5, 2021
8       Expert Discovery Completion              February 26, 2021      April 12, 2021
9       Pretrial Motions Filing Deadline         March 26, 2021         May 12, 2021
10      Confidential Settlement Statements       October 26, 2020       June 4, 2021
11      Mandatory Settlement Conference          November 4, 2020 at    June 14, 2021 at
12                                               9:30 a.m.              9:30 a.m.
13

14          All other guidelines and requirements remain as previously set. See ECF No. 11.
15          IT IS SO ORDERED.
16   Dated: 10/14/2020
17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                                                                    20cv123-MMA(BLM)
